          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 1 of 23




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                        No. CR 20-0076 JB/LF

HUGO CESAR ESCATEL-PINTADO,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Defendant’s Objections to the Presentence

Report and Sentencing Memorandum, filed November 2, 2020 (Doc. 38)(“Objections”). The

Court will sentence Defendant Hugo Cesar Escatel-Pintado on January 22, 2021. See Notice of

Hearing as to Hugo Cesar Escatel-Pintado, filed December 18, 2020 (Doc. 41). The primary issue

is whether the Court should sustain Escatel-Pintado’s Objection to the United States Probation

Office’s (“USPO”) application of a 2-level enhancement under United States Sentencing Guideline

(“U.S.S.G.” or “Guidelines”) § 2D1.1(b)(12), based on the USPO’s determination that Escatel-

Pintado was convicted of a drug trafficking crime, and, in the process, “‘maintained a premises for

the purposes of distributing a controlled substance.’” Presentence Investigation Report as to Hugo

Cesar Escatel-Pintado ¶ 19, at 5, filed October 6, 2020 (Doc. 33)(“PSR”)(quoting U.S.S.G. § 2D1.1

(b)(12)). The Court will overrule Escatel-Pintado’s Objection to the USPO’s application of a 2-

level enhancement, pursuant to U.S.S.G. § 2D1.1(b)(12), because the Court determines that, in

accordance with U.S.S.G. § 2D1.1’s application note seventeen, Escatel-Pintado “maintained” the

premises -- his apartment in Albuquerque, New Mexico -- for the “primary purpose” of distributing

heroin, even if Escatel-Pintado also used his apartment for simultaneous living purposes. U.S.S.G
          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 2 of 23




§ 2D1.1. Application Note 17. See U.S.S.G. § 2D1.1. The Court concludes that Escatel-Pintado

maintained his apartment for the primary purpose of distributing heroin, because (i) before Escatel-

Pintado’s arrest, law enforcement made controlled purchases of heroin from Escatel-Pintado at the

apartment, see PSR ¶ 9, at 3-4; (ii) when law enforcement arrested Escatel-Pintado and searched

the apartment, it found almost two kilograms of heroin and drug paraphernalia related to the sale

of heroin, see PSR ¶ 10, at 4; and (iii) Escatel-Pintado admitted to law enforcement that

distributing drugs was the primary purpose of him coming to the United States, see PSR ¶ 12, at

4. See also United States v. Lozano, 921 F.3d, 944, 946-47 (10th Cir. 2019); United States v.

Murphy, 901 F.3d 1185, 1191-92 (10th Cir. 2018); United States v. Cantrell, 817 F. App’x 614,

619 (10th Cir. 2020)(unpublished); United States v. Martinez, 803 F. App’x 204, 207 (10th Cir.

2020)(unpublished). The Court, therefore, concludes that the USPO’s application of the 2-level

enhancement, pursuant to U.S.S.G. § 2D1.1(b)(12), is not contrary to the U.S.S.G. See U.S.S.G.

§ 2D1.1; U.S.S.G § 2D1.1. Application Note 17. Accordingly, the Court overrules Escatel-

Pintado’s Objection.

                                  FACTUAL BACKGROUND

       The Court takes its facts from the PSR. See PSR ¶ 1-13, at 3-4. The Court provides these

facts for background. It does not adopt them as the truth, and it recognizes that these facts are

largely Plaintiff United States of America’s version of events.

       In July 2019, law enforcement received information from a confidential informant that

Escatel-Pintado was looking for customers to purchase heroin from him. See PSR ¶ 9, at 3. After

receiving the information, law enforcement conducted two controlled purchases of heroin from

Escatel-Pintado’s apartment, located in Albuquerque, New Mexico. See PSR ¶ 9, at 3-4. The drug

amounts that law enforcement obtained at this time are unknown, because they are not in




                                               -2-
          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 3 of 23




discovery. See PSR ¶ 9, at 4. On December 13, 2019, a search warrant was authorized for Escatel-

Pintado’s apartment. See PSR ¶ 10, at 4. On December 20, 2019, law enforcement executed the

search warrant on Escatel-Pintado’s apartment. See PSR ¶ 10, at 4. At the apartment, law

enforcement located “2046 grams of heroin,” which was later confirmed by laboratory reports to

total 1,802 net grams of heroin. PSR ¶ 11, at 4. The heroin was “located in the bottom of the

kitchen oven in a single package.” PSR ¶ 11, at 4. In addition, law enforcement located “a digital

scale, three boxes of clear plastic baggies, balloons, a suspect cutting agent, and a suspected drug

ledger.” PSR ¶ 11, at 4. Law enforcement subsequently took Escatel-Pintado into custody, during

which, Escatel-Pintado admitted to law enforcement that (i) he was “the sole occupant of the

residence,” PSR ¶ 12, at 4; (ii) he had “packed and sold the heroin that law enforcement located

for profit,” PSR ¶ 12, at 4, and (iii) an “unknown individual recruited him from Mexico,” and he

had “agreed to come to the United States under the direction of an unknown individual in order to

deliver drugs,” PSR ¶ 12, at 4. On January 9, 2020, Escatel-Pintado was charged with a single

count of “Possession with Intent to Distribute 1 Kilogram and More of Heroin.” PSR ¶ 1, at 3.

On July 27, 2020, Escatel-Pintado pleaded guilty to one count of “Possession with Intent to

Distribute 1 Kilogram and More of Heroin,” in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).

PSR ¶ 2, at 3.

                   RELEVANT LAW REGARDING THE GUIDELINES

       In United States v. Booker, the Supreme Court of the United States of America severed the

mandatory provisions from the Sentencing Reform Act, Pub. L. No. 98-473, 98 Stat. 1976, thus

making the Guidelines sentencing ranges effectively advisory. See United States v. Booker, 543

U.S. at 245. In excising the two sections, the Supreme Court left the remainder of the Sentencing

Reform Act intact, including 18 U.S.C. § 3553: “Section 3553(a) remains in effect, and sets forth




                                               -3-
          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 4 of 23




numerous factors that guide sentencing. Those factors in turn will guide appellate courts, as they

have in the past, in determining whether a sentence is unreasonable.” United States v. Booker,

543 U.S. at 261.

       Congress has directed sentencing courts to impose a sentence “sufficient, but not greater

than necessary,” to comply with the four statutorily defined purposes that 18 U.S.C. § 3553(a)(2)

enumerates:

       (A)     to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;

       (B)     to afford adequate deterrence to criminal conduct;

       (C)     to protect the public from further crimes of the defendant; and

       (D)     to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective
               manner . . . .

18 U.S.C. § 3553(a)(2)(A)-(D).

       [A] defendant who has been found guilty of an offense described in any Federal
       statute . . . shall be sentenced in accordance with the provisions of this chapter so
       as to achieve the purposes set forth in subparagraphs (A) through (D) of §
       3553(a)(2) to the extent that they are applicable in light of all the circumstances of
       the case.

18 U.S.C. § 3551(a). To achieve these purposes, § 3553(a) directs sentencing courts to consider:

(i) the Guidelines; (ii) the offense nature and the defendant’s character; (iii) the available

sentences; (iv) the policy favoring uniformity in sentences for defendants who commit similar

crimes; (v) the need to provide restitution to victims; and (vi) any pertinent United States

Sentencing Commission policy statements in effect on the date of sentencing. See 18 U.S.C.

§ 3553(a)(1), (3)-(7).

       Although the Guidelines sentencing ranges are no longer mandatory, both the Supreme

Court and the Tenth Circuit have clarified that, while the Guidelines are one of several factors



                                               -4-
          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 5 of 23




which § 3553(a) enumerates, they are entitled to careful consideration. See Rita v. United States,

551 U.S. 338, 349 (2007)(“The Guidelines as written reflect the fact that the Sentencing

Commission examined tens of thousands of sentences and worked with the help of many others in

the law enforcement community over a long period of time in an effort to fulfill [its] statutory

mandate.”); United States v. Cage, 451 F.3d 585, 593 (10th Cir. 2006)(describing the Guidelines

as more than “just one factor among many”), overruled on other grounds by Gall v. United States,

552 U.S. 35 (2007). The Guidelines are significant, because “the Guidelines are an expression of

popular political will about sentencing that is entitled to due consideration . . . [and] ‘represent at

this point eighteen years’ worth of careful consideration of the proper sentence for federal

offenses.’” United States v. Cage, 451 F.3d at 593 (quoting United States v. Terrell, 445 F.3d

1261, 1265 (10th Cir. 2006), overruled on other grounds by Rita v. United States, 551 U.S. at 349).

A reasonable sentence is one that “avoid[s] unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). See

United States v. Booker, 543 U.S. at 261-62.

       The Tenth Circuit has “joined a number of other circuits in holding that a sentence within

the applicable Guidelines range is presumptively reasonable.” United States v. Terrell, 445 F.3d

at 1264. This presumption, however, is an appellate presumption, and not one that the trial court

can or should apply. See Kimbrough v. United States, 552 U.S. 85, 90-91 (2007); Gall v. United

States, 552 U.S. at 46-47; Rita v. United States, 551 U.S. at 350-51 (repeating that the presumption

of reasonableness “is an appellate court presumption” (emphasis in original); United States v.

Conlan, 500 F.3d 1167, 1169-70 (10th Cir. 2007)(stating that “the government rightly concedes

the district court erred in affording a presumption of reasonableness to the recommended advisory

sentence,” because “the guideless are presumptively reasonable only at the appellate level”).




                                                 -5-
            Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 6 of 23




Instead, the trial court must undertake the § 3553(a) balancing of factors without any presumption

in favor of the advisory Guidelines sentence.1 See Kimbrough v. United States, 552 U.S. at 90-91;


        1
         Attorneys and courts often say that the “Guidelines” are advisory, Gall v. United States,
552 U.S. at 46 (“As a result of our decision [in United States v. Booker,], the Guidelines are now
advisory . . . .”); United States v. Leroy, 298 F. App’x 711, 712 (10th Cir.
2008)(unpublished)(“[T]he Guidelines are advisory, not mandatory.”); United States v. Sells, 541
F.3d 1227, 1237 (10th Cir. 2008)(“[T]he sentence ultimately imposed by the district court was
based on a correctly calculated Guidelines range, a stated consideration of the § 3553(a) factors,
and an understanding that the Guidelines are advisory.”), but it appears more appropriate to say
that the resulting Guidelines ranges or sentences are advisory. The Court must consider the
Guidelines, see Gall v. United States, 552 U.S. at 46 (“It is . . . clear that a district judge must give
serious consideration to the extent of any departure from the Guidelines . . . .”), and must
accurately calculate the Guidelines range, see Gall v. United States, 552 U.S. at 49 (“[A] district
court should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range.”). The Court is not mandated, however, to apply a sentence within the calculated Guidelines
range. See United States v. Sierra-Castillo, 405 F.3d 932, 936 n.2 (10th Cir. 2005)(“[D]istrict
courts post-Booker have discretion to assign sentences outside of the Guidelines-authorized
range . . . .”). Accord United States v. Chavez-Rodarte, No. CR 08-2499 JB, 2010 WL 3075285,
at *2-3 (D.N.M. July 16, 2010)(Browning, J.).

        The Court must adhere to the following three-step sequence when sentencing a
        criminal defendant: first, determining the appropriate sentencing range on the basis
        of Guidelines’ chapters 2 through 4; next, applying Guidelines-contemplated
        departures based on parts 5H and 5K; and, only then, departing from the Guidelines
        framework on the basis of the § 3553(a) factors taken as a whole. The Court must
        follow this sequence, because: (i) the Guidelines expressly provide for it, and courts
        must still consult the Guidelines, even if they will subsequently depart from them
        in the third step of the sequence; and (ii) adherence to this sequence is the only way
        to give effect to 18 U.S.C. § 3553(e).

        ....

        The Supreme Court held in United States v. Booker that “district courts, while not
        bound to apply the Guidelines, must consult those Guidelines and take them into
        account when sentencing,” 543 U.S. at 264, but further expounded in Kimbrough
        v. United States that “courts may vary [from the Guidelines ranges] based solely on
        policy considerations, including disagreements with the Guidelines,” 552 U.S. 85,
        101 (2007)(alteration in original)(internal quotation marks omitted). In theory, this
        freedom could mean that a district court may excise individual portions of the
        Guidelines along the way as it performs an otherwise by-the-book Guidelines
        analysis, end up with a sentence with built-in variances, and never even know what
        sentence a true, rigid Guidelines application would yield. In practice, however,
        appellate courts expect district courts to first obtain the true Guidelines’ sentence
        range and circumscribe their United States v. Booker-granted authority to post-


                                                  -6-
          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 7 of 23




Gall v. United States, 552 U.S. at 46-47; Rita v. United States, 551 U.S. at 351.

             While the Supreme Court’s decision in United States v. Booker has given the
       sentencing court discretion that it did not have earlier, the sentencing court’s first
       task remains to accurately and correctly determine the advisory-guideline sentence.
       Thus, before the sentencing court takes up a defendant’s Booker arguments, the
       sentencing court must first determine whether the defendant is entitled to downward
       departures. The sentencing court may, however, also use these same departure
       factors in the Booker calculus, even if the court does not grant a downward
       departure.

United States v. Apodaca-Leyva, No. CR 07-1479 JB, 2008 WL 2229550, at *6 (D.N.M. Feb. 13,

2008)(Browning, J.). The Supreme Court has recognized, however, that sentencing judges are “‘in

a superior position to find facts and judge their import under § 3553(a)’ in each particular case.”

Kimbrough v. United States, 552 U.S. at 89 (quoting Gall v. United States, 552 U.S. at 51).

 LAW REGARDING THE BURDEN OF PROOF REQUIRED FOR ENHANCEMENTS
                     UNDER THE GUIDELINES

       In Apprendi v. New Jersey, 530 U.S. 466 (2000), the Supreme Court reaffirmed the

principle that it is permissible for sentencing judges “to exercise discretion -- taking into

consideration various factors relating both to offense and offender -- in imposing judgment within

the range prescribed by statute.” 530 U.S. at 481 (emphasis in original). The Supreme Court

cautioned, however, that the Constitution of the United States of America limits this discretion and

the Sixth Amendment to the Constitution requires that, “[o]ther than the fact of a prior conviction,



       Guidelines analysis “variances.” Irizarry v. United States, 553 U.S. 708, 710-16
       (2008). A district court that attempts to depart from U.S.S.G. § 1B1.1’s basic
       sequence most likely acts procedurally unreasonably. See Gall v. United States,
       552 U.S. 38, 51 (2007)(holding that a sentence is procedurally reasonable if “the
       district court committed no significant procedural error, such as failing to calculate
       (or improperly calculating) the Guidelines range, treating the Guidelines as
       mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on
       clearly erroneous facts, or failing to adequately explain the chosen sentence”
       (emphasis added)).

United States v. Nolf, 30 F. Supp. 3d 1200, 1222-24 (D.N.M. June 20, 2014)(Browning, J.).


                                               -7-
          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 8 of 23




any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be

submitted to a jury, and proved beyond a reasonable doubt.” Apprendi v. New Jersey, 530 U.S.

at 490. In Blakely v. Washington, 542 U.S. 296 (2004), the Supreme Court elaborated on its

holding in Apprendi v. New Jersey, stating that the “‘statutory maximum’ for Apprendi purposes

is the maximum sentence a judge may impose solely on the basis of the facts reflected in the jury

verdict or admitted by the defendant.” Blakely v. Washington, 542 U.S. at 303 (emphasis in

original)(citing Ring v. Arizona, 536 U.S. 584, 602 (2002); Harris v. United States, 536 U.S. 545,

563 (2002)(plurality opinion), overruled by Alleyne v. United States, 570 U.S. 99 (2013)). In

United States v. Booker, however, the Supreme Court held that, because the sentencing guideline

ranges are no longer mandatory, “Apprendi does not apply to the present advisory-Guidelines

regime.” United States v. Ray, 704 F.3d 1307, 1314 (10th Cir. 2013)(citing United States v.

Booker, 543 U.S. at 259). See United States v. Booker, 543 U.S. at 259 (“[W]ithout this provision

[of the Guidelines statute] -- namely, the provision that makes ‘the relevant sentencing

rules . . . mandatory and impose[s] binding requirements on all sentencing judges’ -- the statute

falls outside the scope of Apprendi’s requirement.” (second alteration added by United States v.

Booker)(quoting United States v. Booker, 543 U.S. at 221)). More recently, the Supreme Court

held that the requirements in Apprendi v. New Jersey apply to facts that increase a defendant’s

mandatory minimum sentence. See Alleyne v. United States, 570 U.S. at 103.

       In United States v. Magallanez, 408 F.3d 672 (10th Cir. 2005), the Tenth Circuit held that

Blakely v. Washington and United States v. Booker did not change the district court’s

enhancement findings analysis. See United States v. Magallanez, 408 F.3d at 684-85. United

States v. Magallanez involved plain-error review of a drug sentence in which a jury found the

defendant guilty of conspiracy to possess with intent to distribute and conspiracy to distribute




                                              -8-
           Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 9 of 23




methamphetamine. See United States v. Magallanez, 408 F.3d at 676. As part of its verdict, the

jury, through a special interrogatory, attributed to the defendant 50-500 grams of

methamphetamine; at sentencing, however, the judge -- based on government witnesses’ testimony

of the various amounts that they had sold to the defendant -- attributed 1,200 grams of

methamphetamine to the defendant and used that amount to calculate his sentence under the

Guidelines. See United States v. Magallanez, 408 F.3d at 682. The district court’s findings

increased the defendant’s Guidelines sentencing range from 63 to 78 months, based on the jury’s

fifty grams amount, to 121 to 151 months, based on the judge’s 1,200 grams amount. See United

States v. Magallanez, 408 F.3d at 682-83. On appeal, the Tenth Circuit stated that, both before

and after Congress’ passage of the “Sentencing Reform Act, sentencing courts maintained the

power to consider the broad context of a defendant’s conduct, even when a court’s view of the

conduct conflicted with the jury’s verdict.” United States v. Magallanez, 408 F.3d at 684.

Although United States v. Booker made the Guidelines ranges “effectively advisory,” United

States v. Booker, 543 U.S. at 245, the Tenth Circuit reaffirmed that “district courts are still required

to consider Guideline ranges, which are determined through application of the preponderance

standard, just as they were before,” United States v. Magallanez, 408 F.3d at 685 (citation omitted).

The Tenth Circuit, while “recognizing ‘strong arguments that relevant conduct causing a dramatic

increase in sentence ought to be subject to a higher standard of proof,’” has “long held that

sentencing facts in the ‘ordinary case’ need only be proven by a preponderance.” United States v.

Olsen, 519 F.3d 1096, 1105 (10th Cir. 2008)(quoting United States v. Washington, 11 F.3d 1510,

1516 (10th Cir. 1993)).2 “[T]he application of an enhancement . . . does not implicate the Supreme



       2
        Although the Tenth Circuit stated in United States v. Washington that “the issue of a
higher than a preponderance standard is foreclosed in this circuit,” 11 F.3d at 1516, the Tenth
Circuit has since characterized its holding as leaving “open the possibility that due process may


                                                 -9-
            Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 10 of 23




Court’s holding in Apprendi v. New Jersey.” United States v. Reyes-Vencomo, No. CR 11-2563

JB, 2012 WL 2574810, at *7 (D.N.M. June 26, 2012)(Browning, J.). The Tenth Circuit applies

Apprendi v. New Jersey’s requirement that a fact be submitted to a jury only where the fact would

increase a defendant’s sentence “above the statutory maximum permitted by the statute of

conviction.” United States v. Price, 400 F.3d 844, 847 (10th Cir. 2005). Accord United States v.

Ray, 704 F.3d at 1314. A defendant may assert an error under Apprendi v. New Jersey only where

the fact at issue increases his sentence beyond the statutory maximum. See United States v.

O’Flanagan, 339 F.3d 1229, 1232 n.2 (10th Cir. 2003)(holding that a defendant could not assert

an error under Apprendi v. New Jersey, because “his sentence does not exceed the statutory

maximum”); United States v. Hendrickson, 592 F. App’x 699, 705 (10th Cir.

2014)(unpublished)3(holding that, after Alleyne v. United States, “[i]t is well-established that



require proof by clear and convincing evidence before imposition of a Guidelines enhancement
that increases a sentence by an ‘extraordinary or dramatic’ amount,” United States v. Ray, 704
F.3d at 1314 (quoting United States v. Olsen, 519 F.3d at 1105). See United States v. Olsen, 519
F.3d at 1105 (affirming the use of the preponderance-of-the-evidence standard for sentencing facts
that increase a sentence in the “‘ordinary case’” (quoting United States v. Washington, 11 F.3d at
1516)). The Tenth Circuit has not yet found that an “extraordinary or dramatic” instance warrants
a higher standard of proof for certain facts that enhance a defendant’s sentence. United States v.
Olsen, 519 F.3d at 1105 (explaining that it need not determine whether a higher standard of proof
is required to sentence a defendant for committing perjury in relation to a grand jury investigation,
because the enhancement did not require the district court to determine that the defendant
committed murder, but only that he obstructed a homicide investigation). See United States v.
Constantine, 263 F.3d 1122, 1125 n.2 (10th Cir. 2001)(affirming a preponderance-of-the-evidence
standard for facts that enhance a defendant’s offense level by 4 levels); United States v. Valdez,
225 F.3d 1137, 1143 n.2 (10th Cir. 2000)(rejecting the defendant’s argument that a dramatic
increase in a sentence because of a sentencing judge’s finding of additional amounts of
methamphetamine associated with acquitted charges entitled the defendant to a clear-and-
convincing evidence standard at sentencing, and noting that the Tenth Circuit “foreclosed by
binding precedent” this argument); United States v. Washington, 11 F.3d at 1516 (finding that a
district court need not find by any more than a preponderance of the evidence the amount of
cocaine a defendant distributed, even though its findings increased the defendant’s sentence from
twenty years to consecutive forty-year terms).
       3
           United States v. Hendrickson is an unpublished opinion, but the Court can rely on an


                                               - 10 -
          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 11 of 23




sentencing factors need not be charged in an indictment and need only be proved to the sentencing

judge by a preponderance of the evidence”). The Court has noted:

       [A]lthough the decision of the Supreme Court of the United States in Alleyne v.
       United States . . . expands the rule from Apprendi v. New Jersey, . . . (holding that
       facts that increase the maximum sentence a defendant faces must be proven to a
       jury beyond a reasonable doubt), to cover facts that increase the mandatory
       minimum sentence, as well as the maximum sentence, it does not prohibit district
       judges from continuing to find advisory sentencing factors by a preponderance of
       the evidence. See [United States v. Sangiovanni, No. CR 10-3239 JB,] 2014 WL
       4347131, at *22-26 [(D.N.M. Aug. 29, 2014)(Browning, J.)].

United States v. Cervantes-Chavez, 59 F. Supp. 3d 1295, 1315 (D.N.M. 2014)(Browning, J.). The

Supreme Court has clarified that “[b]oth the ‘floor’ and ‘ceiling’ of a sentencing range ‘define the

legally prescribed penalty.’ [] And under our Constitution, when ‘a finding of fact alters the legally

prescribed punishment so as to aggravate it[,]’ that finding must be made by a jury of the

defendant’s peers beyond a reasonable doubt.” United States v. Haymond, 139 S. Ct. 2369, 2378

(2019)(quoting Alleyne v. United States, 570 U.S. at 112-14). Further, the Tenth Circuit has

determined that a district court could use its own finding on drug quantity to enhance a defendant’s

Guidelines range consistent with Alleyne v. United States, “so long as the court does not use its

own drug quantity finding to alter the defendant’s statutory sentencing range.” United States v.

Cassius, 777 F.3d 1093, 1094 (10th Cir. 2015)(emphasis in original).



unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See
Tenth Cir. R. 32.1(A) (“Unpublished decisions are not precedential, but may be cited for their
persuasive value.”). The Tenth Circuit has stated: “In this circuit, unpublished orders are not
binding precedent, . . . and . . . citation to unpublished opinions is not favored. However, if an
unpublished opinion . . . has persuasive value with respect to a material issue in a case and would
assist the court in its disposition, we allow a citation to that decision.” United States v. Austin,
426 F.3d 1266, 1274 (10th Cir. 2005)(citations omitted). The Court concludes that United States
v. Cantrell, 817 F. App’x 614, 619 (10th Cir. 2020)(unpublished); United States v. Martinez, 803
F. App’x 204, 207 (10th Cir. 2020)(unpublished); United States v. Hendrickson, 592 F. App’x 699
(10th Cir. 2014)(unpublished); and United States v. Leroy, 298 F. App’x 711 (10th Cir.
2008)(unpublished), have persuasive value with respect to a material issue, and will assist the
Court in its disposition of this Memorandum Opinion and Order.


                                                - 11 -
         Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 12 of 23




                                           ANALYSIS
       Escatel-Pintado argues that the USPO erred in applying a 2-level enhancement in the PSR

¶ 19, at 5, pursuant to USSG § 2D1.1(b)(12), based on the USPO’s determination that Escatel-

Pintado “‘maintained a premise for the purpose of manufacturing or distributing a controlled

substance.’” Objections at 2 (quoting PSR ¶ 19, at 5 (quoting USSG § 2D1.1(b)(12)). Escatel-

Pintado contends that the 2-level enhancement should not apply, because, although law

enforcement found drugs and drug paraphernalia in the Albuquerque apartment in which he lived,

the distribution of heroin was not his primary or principle use of the apartment; rather, drug

distribution was an “‘incidental or collateral use.’” Objections at 1-2 (quoting U.S.S.G § 2D1.1.

Application Note 17). The Court disagrees with Escatel-Pintado’s argument, however, because

the Court determines that, in accordance with U.S.S.G. § 2D1.1’s application note seventeen,

Escatel-Pintado “maintained” the “premise” -- his apartment in Albuquerque -- for the primary

purpose of distributing heroin, even if, Escatel-Pintado also used his apartment for simultaneous

living purposes. USSG § 2D1.1(b)(12). See U.S.S.G § 2D1.1. Application Note 17. The Court

reaches the conclusion that Escatel-Pintado maintained his apartment for the primary purpose of

distributing heroin, because of the facts that (i) before Escatel-Pintado’s arrest, law enforcement

made controlled purchases of heroin from Escatel-Pintado at the apartment, see PSR ¶ 9, at 3-4;

(ii) when law enforcement arrested Escatel-Pintado and searched the apartment, it found almost

two kilograms of heroin and drug paraphernalia related to the sale of heroin, see PSR ¶ 10, at 4;

and (iii) Escatel-Pintado admitted to law enforcement that “an unknown individual recruited him

from Mexico,” and “he agreed to come to the United States under the direction of an unknown

individual in order to deliver drugs,” PSR ¶ 12, at 4. See United States v. Murphy, 901 F.3d at

1191-92; United States v. Cantrell, 817 F. App’x at 619; United States v. Martinez, 803 F. App’x




                                              - 12 -
         Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 13 of 23




at 207. The Court, therefore, concludes that the USPO’s application of the 2-level enhancement,

pursuant to U.S.S.G. § 2D1.1(b)(12), is not contrary to the U.S.S.G.

I.     THE COURT OVERRULES ESCATEL-PINTADO’S OBJECTION TO THE
       USPO’S APPLICATION OF A 2-LEVEL ENHANCEMENT IN THE PSR’S ¶ 19,
       AT 5, PURSUANT TO U.S.S.G. § 2D1.1(B)(12), BECAUSE (i) UNDER U.S.S.G §
       2D1.1. APPLICATION NOTE 17, ESCATEL-PINTADO ADMITS HE HELD A
       POSSESSORY INTEREST IN HIS ALBUQUERQUE APARTMENT, GIVEN HE
       LIVED THERE; AND (ii) UNDER U.S.S.G § 2D1.1. APPLICATION NOTE 17, AND
       BASED ON TENTH CIRCUIT PRECEDEENT, THE PRIMARY PURPOSE OF
       ESCATEL-PINTADO’S APARTMENT WAS THE DISTRIBUTION OF HEROIN.

       The Court overrules Escatel-Pintado’s Objection to the USPO’s application of a 2 level-

enhancement, pursuant to U.S.S.G. § 2D1.1 (b)(12), because the Court determines that (i) under

U.S.S.G. § 2D1.1’s application note seventeen, Escatel-Pintado held a “possessory interest” in his

Albuquerque apartment, given that Escatel-Pintado admits that he lived there, see Objections at 1;

PSR ¶¶ 9-11, at 3-4; and (ii) under U.S.S.G § 2D1.1. Application Note 17 and Tenth Circuit case

law, the primary purpose of Escatel-Pintado’s maintance of the apartment was the distribution of

heroin, see U.S.S.G. § 2D1.1(b)(12); U.S.S.G § 2D1.1. Application Note 17. See United States

v. Murphy, 901 F.3d at 1191-92; United States v. Cantrell, 817 F. App’x at 619; United States v.

Martinez, 803 F. App’x at 207.

       When calculating Escatel-Pintado’s guideline range, the USPO first determined that

U.S.S.G. § 2D1.1 is the relevant guideline governing a defendant’s violation of 21 U.S.C. §

841(a)(1), and that, under U.S.S.G. § 2D1.1., the base offense level for Escatel-Pintado’s offense

is 30. See PSR’s ¶ 18, at 5 See also U.S.S.G. § 2D1.1(a)(5). The USPO then added a 2 level-

enhancement in the PSR’s ¶ 19, at 5, based on “specific offense characteristics” related to Escatel-

Pintado’s offense: “Possession with Intent to Distribute 1 Kilogram and More of a Mixture and A

Substance Containing A Detectable Amount of Heroin.” PSR ¶ 19, at 5. As the USPO explained,

the 2 level-enhancement, pursuant to § 2D1.1(B)(12), is justified, because, in relation to his



                                               - 13 -
         Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 14 of 23




offense, Escatel-Pintado “‘maintained a premise’” -- his Albuquerque apartment -- “‘for the

purpose of manufacturing or distributing a controlled substance’” -- heroin. PSR ¶ 19, at 5

(quoting U.S.S.G. § 2D1.1(b)(12)). Escatel-Pintado argues that the UPSO’s 2-level enhancement,

pursuant to § 2D1.1 (b)(12), is not applicable in the case. See Objections at 1-2. Escatel-Pintado

concedes that: (i) he lived at the Albuquerque apartment; (ii) he pleaded guilty to a violation of 21

U.S.C. § 841(a)(1), “Possession with Intent to Distribute 1 Kilogram and More of a Mixture and

A Substance Containing a Detectable Amount of Heroin,” and (iii) “some drugs were found in his

home” by law enforcement. Objection at 1. Nonetheless, Escatel-Pintado contends that the

apartment’s primary use was not “manufacturing or distributing a controlled substance,” PSR ¶

19, at 5; rather, the “primary use of his home was living,” given that “he lived, slept, ate and had

all of his belongings” at the Albuquerque apartment. Objections at 1.

       U.S.S.G. § 2D1.1 is the relevant guideline that courts reference when evaluating offenses

related to “unlawful manufacturing, importing, exporting, or trafficking (including possession with

intent to commit these offenses); attempt or conspiracy.”           U.S.S.G. § 2D1.1.      U.S.S.G.

§ 2D1.1(b)(12), in turn, directs courts to apply a 2-level upward enhancement to a defendant’s base

offense level “[i]f the defendant maintained a premises for the purpose of manufacturing or

distributing a controlled substance.” U.S.S.G. 2D1.1(b)(12). U.S.S.G. 2D1.1(b)(12)’s application

seventeen explains:

               Section (b)(12) applies to a defendant who knowingly maintains a premises
       (i.e., a building, room, or enclosure) for the purpose of manufacturing or
       distributing a controlled substance, including storage of a controlled substance for
       the purpose of distribution.

              Among the factors the court should consider in determining whether the
       defendant “maintained” the premises are (A) whether the defendant held a
       possessory interest in (e.g., owned or rented) the premises and (B) the extent to
       which the defendant controlled access to, or activities at, the premises.




                                               - 14 -
         Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 15 of 23




               Manufacturing or distributing a controlled substance need not be the sole
       purpose for which the premises was maintained, but must be one of the defendant’s
       primary or principal uses for the premises, rather than one of the defendant’s
       incidental or collateral uses for the premises. In making this determination, the
       court should consider how frequently the premises was used by the defendant for
       manufacturing or distributing a controlled substance and how frequently the
       premises was used by the defendant for lawful purposes.

U.S.S.G. 2D1.1(b)(12) Application Note 17.

       Under U.S.S.G. § 2D1.1(b)(12) Application Note 17, the Court, therefore, must make two

determinations to assess the appropriateness of the USPO’s application of U.S.S.G. §

2D1.1(b)(12)’s 2-level enhancement to Escatel-Pintado’s base level offense score. See U.S.S.G.

§ 2D1.1(b)(12) Application Note 17. First, the Court must determine whether Escatel-Pintado had

a “possessory interest” in the Albuquerque apartment. U.S.S.G. § 2D1.1(b)(12) Application Note

17. Second, if the Court determines that Escatel-Pintado had a “possessory interest” in the

apartment, it must determine “the extent to which” Escatel-Pintado “controlled access to, or

activities at, the premises.” U.S.S.G. § 2D1.1(b)(12) Application Note 17. Because Escatel-

Pintado concedes that he had a “possessory interest” in the Albuquerque apartment, U.S.S.G. §

2D1.1(b)(12) Application Note 17, given that he admits he lived at the apartment, and, given that

he “slept, ate and had all of his belongings” there, Objections at 1, the Court need evaluate only

the second question related to the extent to which Escatel-Pintado used the apartment for his heroin

distribution activities, see U.S.S.G. § 2D1.1(b)(12) Application Note 17. See also U.S.S.G. §

2D1.1(b)(12).

       As U.S.S.G. § 2D1.1(b)(12) Application Note 17 outlines above, U.S.S.G. §

2D1.1(b)(12)’s 2-level enhancement is applicable even if drug distribution is “not . . . the sole

purpose for which the premises was maintained.” U.S.S.G. § 2D1.1(b)(12) Application Note 17.

Instead, the Guideline requires that drug distribution be only “one of the defendant’s primary or




                                               - 15 -
          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 16 of 23




principal uses for the premises, rather than one of the defendant’s ‘incidental or collateral’ uses for

the premises.” U.S.S.G. § 2D1.1(b)(12) Application Note 17 (no citation for quotation). Here, in

assessing whether drug distribution is “one of the defendant’s primary or principal uses for the

premises,” the Court, in accordance with U.S.S.G. § 2D1.1(b)(12) Application Note 17, must

balance “how frequently” Escatel-Pintado used the Albuquerque apartment “for manufacturing or

distributing” heroin, and “how frequently” Escatel-Pintado used the premises “for lawful

purposes,” such as sleeping, eating, living, and storing his belongings. U.S.S.G. § 2D1.1(b)(12)

Application Note 17.

       To assist the Court’s evaluation of “the extent to which” Escatel-Pintado used his apartment

for the distribution of drugs, the Court references holdings from the United States Court of Appeals

for the Tenth Circuit, which have offered two caveats to its application of U.S.S.G. § 2D1.1(b)(12)

to defendants’ sentences. U.S.S.G. § 2D1.1(b)(12) Application Note 17. See United States v.

Lozano, 921 F.3d at 946-47; United States v. Murphy, 901 F.3d at 1191-92; United States v.

Cantrell, 817 F. App’x at 619; United States v. Martinez, 803 F. App’x at 207. First, in United

States v. Murphy, 901 F.3d at 1191-2, the Honorable Terrence L. O’Brien, United States Circuit

Judge for the Tenth Circuit, clarified that district courts should evaluate the frequency with which

a defendant uses his or her premise for lawful versus unlawful purposes with a consideration that

               [t]he frequent/substantial metric is a reciprocal sliding scale. A substantial
       drug distribution that regularly and quickly passes through the home (two or three
       days) on a bi-monthly or tri-monthly basis may qualify as a primary use of the
       premises for drug-related purposes much the same as an exquisitely frequent, but
       relatively paltry, operation.

901 F.3d at 1191.       Judge O’Brien subsequently explained that U.S.S.G. § 2D1.1(b)(12)

Application Note 17’s primary or principal purpose test in assessing a defendant’s use of his or




                                                - 16 -
          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 17 of 23




her premises should be conducted by courts with some recognition of a totality of the

circumstances related to the defendant’s crime:

                A totality of the circumstances assessment includes: (1) the frequency and
        number of drugs sales occurring at the home; (2) the quantities of drugs bought,
        sold, manufactured, or stored in the home; (3) whether drug proceeds, employees,
        customers, and tools of the drug trade (firearms, digital scales, laboratory
        equipment, and packaging materials) are present in the home, and (4) the
        significance of the premises to the drug venture.

United States v. Murphy, 901 F.3d at 1191-92 (citing United States v. Henderson, 604 F. App’x

655, 658 (10th Cir. 2015)(unpublished)(“[A]lthough the premises was used as a residence, the

drug   trafficking   activities   were    frequent    and   substantial    enough    to   warrant    the

enhancement.”); United States v. Verners, 53 F.3d 291, 296-97 (10th Cir. 1995); United States v.

Contreras, 874 F.3d 280, 284-85 (7th Cir. 2017)(“Instead of merely weighing the amount of legal

activity against the illegal activity, the sentencing court should focus on both the frequency and

significance of the illicit activities . . . .”); United States v. George, 872 F.3d 1197, 1206 (11th Cir.

2017); United States v. Bell, 766 F.3d at 634, 637 (6th Cir. 2014)(“We assess the primary or

principal use of the home . . . by comparing the frequency of lawful to unlawful use. At bottom,

the question is whether Bell's home played a significant part in distributing drugs.”); United States

v. Johnson, 737 F.3d 444, 447-48 (6th Cir. 2013).

        Furthermore, when outlining the factors it considers to evaluate the totality of the

circumstances related to a defendant’s use of his or her premises, Judge O’Brien explained that

“frequency calculations” related to the defendant’s use of the apartment for drug distribution

should be a mere consideration, as opposed to being a necessary mathematical calculation where

the court must show its work. United States v. Murphy, 901 F.3d at 1191. For example, in United

States v. Cantrell, 817 F. App’x 614, 619 (10th Cir. 2020), the Honorable Jerome A. Holmes,

United States Circuit Judge for the United States Court of Appeals for the Tenth Circuit, explained



                                                 - 17 -
         Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 18 of 23




that, because the presence of “tools of the trade in a residence provides significant support for the

application of § 2D1.1(b)(12) 2-level enhancement,” the Tenth Circuit places great emphasis on

the third factor being present when considering applying the 2-level enhancement. United States

v. Cantrell, 817 F. App’x at 619.

       In addition, when evaluating the applicability of § 2D1.1(b)(12)’s 2-level enhancement,

the Tenth Circuit has explained that “[t]he enhancement clearly contemplates a premises with more

than one primary use,” which is particularly relevant when the premises is used as the defendant’s

home. United States v. Murphy, 901 F.3d at 1190. Accordingly, as the Tenth Circuit explained,

a premises can serve dual, simultaneous “lawful” and “unlawful” purposes, in that a premises can

be used for lawful activity one-hundred percent of the time by a defendant, while it can

simultaneously be used for a defendant’s unlawful drug activity one-hundred percent of the time.

United States v. Murphy, 901 F.3d at 1191 (“In other words, both simultaneous uses may well be

primary.”)

               Most people do not occupy their home 100% of the time; they spend much
       time at work, on vacation, running errands, pursuing social activities, etc. While a
       home may not be occupied 100% of the time, it is considered to be a home 100% of
       the time in that it is always available to the owner (or renter), it contains most of
       the owner's possessions, and it is a safe haven. That same reasoning is apt in
       multiple use situations. Actual drug dealing may not be a constant in a home, but
       the home may well serve as a safe place to store drugs, cash derived from drug sales
       (thereby shielding it from official notice), and tools of the trade (such as equipment
       related to selling drugs and firearms), as well as serve as a headquarters for drug-
       related operations. With that in mind, one may use his home (in the broad sense of
       the word) for lawful purposes 100% of the time and also use it (in the same broad
       sense of the word) for unlawful drug activity 100% of the time. In other words,
       both        simultaneous         uses        may         well         be       primary.

United States v. Murphy, 901 F.3d at 1191 (emphasis in original).

       The Tenth Circuit has consistently cited this principle when evaluating whether district

courts have applied appropriately § 2D1.1(b)(12) 2-level enhancements to defendants’ base




                                               - 18 -
          Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 19 of 23




offense levels. See United States v. Lozano, 921 F.3d at 946-47; United States v. Murphy, 901

F.3d at 1191-92; United States v. Cantrell, 817 F. App’x at 619; United States v. Martinez, 803 F.

App’x at 207. For example, United States v. Martinez, 803 F. App’x at 207, features a defendant’s

ineffective assistance of counsel claim based on the defendant’s argument that his counsel offered

ineffective assistance when failing to object to the district court’s application of the § 2D1.1(b)(12)

2-level enhancements to the defendant’s sentence, because the defendant’s recreational vehicle

(“RV”) -- the premise where law enforcement found drugs and from where it was determined that

the defendant had distributed the drugs from -- served as the defendant’s home. See United States

v. Martinez 803 F. App’x at 207. The fact that the defendant used the RV as his home, meant,

according to the defendant, that the RV’s primary purpose was not drug-related. See United States

v. Martinez 803 F. App’x at 207. The Tenth Circuit, however, disagreed with the defendant’s

argument, reasoning instead that the RV had a primary use of facilitating the defendant’s drug

distribution, because, even though the defendant used the RV as his home, evidence showed that

the defendant stored a significant quantity of methamphetamine, digital scales, and firearms in the

RV -- all of which are paraphernalia of the methamphetamine drug trade. See 803 F. App’x at

207. The Tenth Circuit, therefore, dismissed the defendant’s ineffective assistance of counsel

claim, noting that any potential objection his counsel could have made to the district court’s

application of the § 2D1.1(b)(12) 2-level enhancement “would have failed for a lack of merit”

based on the particular facts of the defendant’s case. United States v. Martinez, 803 F. App’x at

207

       Comparably United States v. Cantrell, 817 F. App’x at 619, features a defendant disputing

the district court’s application of U.S.S.G. § 2D1.1(b)(12)’s 2-level enhancement, because, as the

defendant argued, there was “nothing in discovery that points to the frequency of licit or illicit uses




                                                - 19 -
         Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 20 of 23




of the residence.” United States v. Cantrell, 817 F. App’x at 619. In dismissing the defendant’s

arguments, the Tenth Circuit concluded that there was “no non-frivolous basis for challenging the

district court’s application of § 2D1.1(b)(12).” United States v. Cantrell, 817 F. App’x at 619.

Specifically, the Tenth Circuit concluded that it was clear that the primary purpose of the

defendant’s maintenance of his residence was drug-related, given that law enforcement seized

from within the residence drug paraphernalia, including “methamphetamine, hydrocodone,

marijuana, two digital scales, and “used and unused packaging baggies.” United States v. Cantrell,

817 F. App’x at 619. The Tenth Circuit further justified its ruling by explaining that, in instances

where a defendant stores a large quantity of drugs and drug paraphernalia in his premises, the

distribution of drugs is most likely a primary purpose of the premise. See United States v. Cantrell,

817 F. App’x at 619.

               The cases are legion in our circuit (as well as others) that have deemed such
       items as law enforcement found in the search to be ‘tools of the trade’ that is, means
       for the distribution of illegal drugs.” United States v. Martinez, 938 F.2d 1078,
       1083 (10th Cir. 1991); accord United States v. Hall, 473 F.3d 1295, 1304 (10th Cir.
       2007); United States v. Mendoza-Salgado, 964 F.2d 993, 1008 (10th Cir. 1992).
       And we have concluded that the presence of such tools of the trade in a residence
       provides significant support for the application of the § 2D1.1(b)(12) enhancement.
       See United States v. Murphy, 901 F.3d 1185, 1191-92 (10th Cir. 2018)(noting that,
       in the “totality of the circumstances assessment” appropriate for determining
       whether to apply the § 2D1.1(b)(12) enhancement, courts should consider, inter
       alia, whether “tools of the drug trade (firearms, digital scales, laboratory equipment,
       and packaging materials) are present in the home”); United States v. Martinez, 803
       F. App'x at 207 (holding that “any objection” to application of the § 2D1.1(b)(12)
       enhancement “would have failed for a lack of merit” because the defendant “used
       his RV to store a significant quantity of methamphetamine, digital scales, and
       firearms”).

United States v. Cantrell, 817 F. App’x at 619-20.

       Based on the text of U.S.S.G. § 2D1.1(b)(12) Application Note 17, and the guidance of

Tenth Circuit precedent, the Court concludes that Escatel-Pintado’s primary purpose in

maintaining the Albuquerque apartment was to distribute heroin. See U.S.S.G. § 2D1.1(b)(12);



                                               - 20 -
           Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 21 of 23




U.S.S.G. § 2D1.1(b)(12) Application Note 17. See also United States v. Lozano, 921 F.3d at 946-

47; United States v. Murphy, 901 F.3d at 1191-92; United States v. Cantrell, 817 F. App’x at 619;

United States v. Martinez, 803 F. App’x at 207. Three findings buttress the Court’s conclusion

that Escatel-Pintado’s primary purpose in maintaining the apartment was to distribute heroin. See

PSR ¶¶ 9-13, at 3-4. First, before Escatel-Pintado’s arrest, law enforcement, using a confidential

informant, made two controlled heroin purchases from Escatel-Pintado at Escatel-Pintado’s

Albuquerque, apartment.4 See PSR ¶ 9, at 3. Second, similar to the defendant’s premises in United

States v. Cantrell, 817 F. App’x at 619, and the defendant’s premises in United States v. Martinez,

803 F. App’x at 207, where law enforcement located a significant quantity of drugs and drug

paraphernalia necessary for the distribution of drugs, Escatel-Pintado’s apartment was found to

contain a large quantity of a controlled substance -- 1,802 grams of heroin -- along with significant

drug paraphernalia necessary for the distribution of heroin, which included “a digital scale, three

boxes of clear plastic baggies, a bag containing balloons, a suspected cutting agent, and a ledger.”

PSR ¶ 11, at 4. As the Tenth Circuit noted in United States v. Cantrell, 817 F. App’x at 619, the

presence of this quantity of a controlled substance within a premises, in addition to the drug

paraphernalia associated with the distribution of heroin, “provides significant support for the

application of the § 2D1.1(B)(12) enhancement.” 817 F. App’x at 619. Third, the Court finds

determinative the fact that Escatel-Pintado admitted to law enforcement that an “unknown

individual recruited him from Mexico,” and “he agreed to come to the United States under the

direction of an unknown individual in order to deliver drugs.” PSR ¶ 12, at 4. The Court

reasonably determines, therefore, that, because Escatel-Pintado’s primary purpose in coming to




       4
          The drug amounts of the heroin are unknown, because they are not in discovery. See PSR
¶ 9, at 3.


                                               - 21 -
         Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 22 of 23




the United States was distributing drugs, Escatel-Pintado used his apartment, as evidenced by the

quantity of heroin and drug paraphernalia in his apartment, to further his primary purpose of

distributing drugs. See PSR ¶ 12, at 4.

       Based on the Court’s determinations above, the Court concludes that Escatel-Pintado’s

argument that, because he “lived” in the apartment, and “slept, ate and had all of his belongs”

there, these circumstances mean that drug distribution was not the apartment’s primary purpose

unconvincing. Objections at 1. Specifically, as the Court discussed above, the Tenth Circuit has

held that a defendant can use a premise for the simultaneous primary purposes of living and

distributing drugs, particularly when the premises is the defendant’s home. See United States v.

Murphy, 901 F.3d at 1191 (“[O]ne may use his home (in the broad sense of the word) for lawful

purposes 100% of the time and also use it (in the same broad sense of the word) for unlawful drug

activity 100% of the time. In other words, both simultaneous uses may well be

primary.”)(emphasis in original). Accordingly, the Court concludes that, even if Escatel-Pintado

lived and conducted lawful living activities within the apartment, the level of drug distribution

activities that Escatel-Pintado performed in his apartment demonstrates that he used the apartment

for more than one “primary purpose.” U.S.S.G. § 2D1.1(b)(12) Application Note 17. See United

States v. Murphy, 901 F.3d at 1191. For similar reasons, the Court finds unconvincing Escatel-

Pintado’s related contention that the Court should view his drug dealing as “‘incidental’ or

‘collateral’” activities to his living activities within his apartment. Objections at 1 (quoting

U.S.S.G. § 2D1.1(b)(12) Application Note 17.) Namely, as the Court emphasizes above, Escatel-

Pintado indicated explicitly to law enforcement that his primary purpose in entering the United

States from Mexico was to distribute drugs. See PSR ¶ 12, at 4. Because there is no indication

that Escatel-Pintado engaged in his money-making drug distribution enterprise elsewhere, but




                                              - 22 -
           Case 1:20-cr-00076-JB Document 44 Filed 01/21/21 Page 23 of 23




rather, there is every indication that Escatel-Pintado engaged in all of the steps of his distribution

activities from his Albuquerque apartment, see PSR ¶¶ 9-12, at 3-4, the Court reaffirms its

conclusion that Escatel-Pintado’s intended “primary purpose” in renting the apartment was to

distribute drugs in furtherance of his “primary purpose” of entering the United States, U.S.S.G. §

2D1.1(b)(12). Ultimately, then, the Court overrules Escatel-Pintado’s Objection to the USPO’s 2-

level enhancement under U.S.S.G. § 2D1.1(b)(12).

       IT IS ORDERED that the Defendant’s Objections to the Presentence Report and

Sentencing Memorandum, filed November 2, 2020 (Doc. 38), are overruled.



                                                           ________________________________
                                                            UNITED STATES DISTRICT JUDGE



Counsel:

John C. Anderson
  United States Attorney
Mark C. Pfizenmayer
  Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff

Margaret A. Katze
 Federal Public Defender
Federal Public Defender’s Office
Albuquerque, New Mexico

       Attorney for the Defendant




                                                - 23 -
